Case 1:21-cv-00632-WMS Document 1-2 Filed 05/18/21 Page 1 of 7

 

 

EXHIBIT A

 

 
 

IN

(FILED: NIAGARA COUNTY CLERK 93/01/2024 0

1:46 PM INDEX NO. F174348/2021
2 Fit eM 4 f
NYSCEF Doc. No. 1¢¢°" +: MUCUTTIEM t-2 Feu U REGS GED fyscEF: 03/01/2021

 

 

 

STATE OF NEW YORK
SUPREME COURT : COUNTY OF NIAGARA

 

PAMELA MARTINUCCI
5300 Sweet Home Road, Apt 2 Index No.
Niagara Falls, New York 14305
Plaintiff(s) designate(s) Niagara
Plaintiff County as the place of trial

Simos

The Basis of Venue is N.Y.
C.P.L.R. 503(a).

V.

WALMART, INC.
702 Southwest 8th Street
Bentonville, Arkansas 72716,

WAL-MART STORES EAST, INC.
702 Southwest 8th Street
Bentonville, Arkansas 72716,

and

WAL-MART STORES EAST, L.P.
702 Southwest 8th Street
Bentonville, Arkansas 72716,

Defendants.

 

To the above named Defendant(s):

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to
serve a copy of your Answer, or, if the Complaint is not served with this summons, to
serve a Notice of Appearance, on the counsel for plaintiff(s) within TWENTY (20) DAYS
after the service of this Summons, exclusive of the day of service (or within THIRTY (30)
DAYS after the service is complete if this Summons is not personally delivered to you
within the State of New York); and in case of your failure to appear or answer, judgment

will be taken against you by default for the relief demanded in the Complaint.

1 of 6
 

oO
ND

 

(FILED: NIAGARA COUNTY CLERK 93/01/2024 PM| INDEX NO. E174348/2021
NYSCEF Doc. No. 1~¢°© + MUCUTTIETIU Lm Hato [21 Rage dtl fvscer: 03/01/2021

 

 

DATED: Buffalo, New York
March 1, 2021
Yours,

WALSH, ROBERTS & GRACE LLP

fob hin ho

Jogéph A. Emminger, Jr, BS
Attorneys for Plaintif

Office & Post Office Address:
400 Rand Building

14 Lafayette Square

Buffalo, New York 14203-1928
(716) 856-1636

2 of 6
 

IN

 

(FILED: NIAGARA COUNTY CLERK 93/01/2024 0

1:46 PM INDEX NO. F174348/2021
2 Fit eM 4 f
NYSCEF Doc. No. 1¢¢°" +: MUCUTTIEM t-2 Feu U REGED fysceF: 03/01/2021

 

 

STATE OF NEW YORK
SUPREME COURT : COUNTY OF NIAGARA

 

PAMELA MARTINUCCI

Plaintiff Index No.
V.

Complaint

WALMART, INC.,
WAL-MART STORES EAST, INC. and
WAL-MART STORES EAST, L.P. ,

Defendants.

 

The plaintiff, above-named, by her attorneys, WALSH, ROBERTS & GRACE, for
her Complaint against the defendants herein, alleges:

FIRST: That at all times hereinafter mentioned, the plaintiff was and still is
a resident of the City of Niagara Falls, County of Niagara and State of New York.

SECOND: That upon information and belief, and at all times hereinafter
mentioned, the defendant, WALMART, INC., was and still is a foreign business
corporation, authorized to do business in the State of New York, with its principal
executive office located at 702 Southwest 8th Street, Bentonville, Arkansas, 72716.

THIRD: That upon information and belief, and at all times hereinafter
mentioned, the defendant, WAL-MART STORES, EAST, INC., was and still is a foreign
business corporation, authorized to do business in the State of New York, with its
principal executive office located at 702 Southwest 8th Street, Bentonville, Arkansas,
72716.

FOURTH: That upon information and belief, and at all times hereinafter

mentioned, the defendant, WAL-MART STORES EAST, L.P., was and still is a foreign

3 of 6
 

IN

(FILED: NIAGARA COUNTY CLERK 93/01/2024 0

1:46 PM INDEX NO. F174348/2021
2 Fit eM 4 f
NYSCEF Doc. No. 1¢¢°" +: MUCUTTIEM t-2 Feu U REGS VED fyscEF: 03/01/2021

 

 

 

limited partnership, authorized to do business in the State of New York, with its principal
executive office located at 702 Southwest 8th Street, Bentonville, Arkansas, 72716.

FIFTH: That upon information and belief and at all times hereinafter
mentioned, the defendant, WAL-MART STORES, INC., owned, operated, managed,
controlled, leased and/or possessed the Wal-Mart Store located at 1540 Military Road,
Niagara Falls, New York, 14304.

SIXTH: That upon information and belief and at all times hereinafter
mentioned, the defendant, WAL-MART STORES, EAST, INC., owned, operated,
managed, controlled, leased and/or possessed the Wal-Mart Store located at 1540
Military Road, Niagara Falls, New York, 14304.

SEVENTH: That upon information and belief and at all times hereinafter
mentioned, the defendant, WAL-MART STORES EAST, L.P., owned, operated,
managed, controlled, leased and/or possessed the Wal-Mart Store located at 1540
Military Road, Niagara Falls, New York, 14304.

EIGHTH: That as owner/operator in possession of the aforementioned
premises, the defendant, WAL-MART STORES, INC. was under a duty to keep and
maintain the premises in a reasonably safe and proper condition for persons lawfully
upon said premises.

NINTH: That as owner/operator in possession of the aforementioned
premises, the defendant, WAL-MART STORES, EAST, INC. was under a duty to keep
and maintain the premises in a reasonably safe and proper condition for persons lawfully

upon said premises.

4 of 6
 

IN

(FILED: NIAGARA COUNTY CLERK 93/01/2024 0

1:46 PM INDEX NO. F174348/2021
2 Fit eM 4 f
NYSCEF Doc. No. 1¢¢°" +: MUCUTTIEM t-2 Feu U REGED fysceF: 03/01/2021

 

 

 

TENTH: That as owner/operator in possession of the aforementioned
premises, the defendant, WAL-MART STORES EAST, L.P. was under a duty to keep
and maintain the premises in a reasonably safe and proper condition for persons lawfully
upon said premises.

ELEVENTH: That on or about June 2, 2018, while the plaintiff, PAMELA
MARTINUCCI, was lawfully upon the aforementioned premises, she was caused to slip,
fall and sustain serious personal injuries.

TWELFTH: That the fall and injuries suffered by the plaintiff, PAMELA
MARTINUCCI, were caused wholly and solely by reason of the negligence of the
defendants, with no negligence on the part of the plaintiff contributing thereto.

THIRTEENTH: That the negligence of the defendants, and their agents,
servants, and/or employees, consisted of: failing to properly maintain the premises; failing
to properly clean and mop the floor of the premises; failing to properly take steps to warn
the plaintiff of a slippery condition; failing to take proper measures to mop, clean or
otherwise clear the floor of water, fluid, or other liquids on the floor of the aforementioned
premises; failing to properly maintain the premises in a reasonably safe condition for
patrons such as the plaintiff; failing to erect barricades, guards, pylons, cones, signs or
other devices to prevent persons such as the plaintiff from transversing the
aforementioned premises when the same was slippery and wet: failing to take
appropriate, reasonable and prudent measures to provide for the safe passage of
customers on the premises; failing to warn the plaintiff and others of the hazardous and
dangerous condition of the aforementioned premises; allowing and permitting the floor

of the aforementioned premises to be in and to remain in a condition which would allow

5 of 6
 

oO
ND

(FILED: NIAGARA COUNTY CLERK 93/01/2024 PM| INDEX NO. E174348/2021
NYSCEF Doc. No. 1~¢°© + MUCUTTIETIU Lm Hato [21 Rage get! fvscer: 03/01/2021

 

 

 

water, fluid, and/or other liquid to be present thereon; causing a slipping hazard at the
aforementioned premises; creating and/or allowing a hazardous condition to exist, with
actual and/or constructive notice of said condition; violating the laws, statutes,
ordinances, rules and regulations of the State of New York; and that the defendants were
otherwise negligent.

FOURTEENTH: That by reason of the negligence of the defendants as
hereinbefore alleged, the plaintiff, PAMELA MARTINUCCI, was caused to slip and fall,
suffering grievous and serious personal injuries, pain and suffering, disability and
limitation of use and motion, loss of earnings and permanent disability, all to her damage
in an amount which exceeds the jurisdictional limits of all other New York State Courts
which would otherwise have jurisdiction of this action.

WHEREFORE, plaintiff demands judgment against the defendants herein in the
sum which exceeds the jurisdictional limits of all lower Courts which would otherwise
have jurisdiction of this matter.

DATED: Buffalo, New York
March 1, 2021

Yours,

   

be

By/JoSeph H. Emminger, Jr.
ALSH, ROBERTS & G E LLP
Attorneys for Plaintiff

Office and Post Office Address

400 Rand Building

14 Lafayette Square

Buffalo, NY 14203-1928

(716) 856-1636

6 of 6
